Citation Nr: 0921417	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  08-08 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for 
cause of death.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1969.  The appellant in this matter is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant alleges that new and material evidence has been 
received to reopen a claim for entitlement to service 
connection for the cause of the Veteran's death.  Based on an 
initial review of the matter, the Board finds that a remand 
is necessary to ensure compliance with VA's duty to assist 
under the VCAA. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the context of reopening a claim, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

In Hupp v. Nicholson, 21 Vet App 342 (2007), the Court 
expanded the VCAA notice requirements for death and indemnity 
compensation (DIC) claims.  In Hupp, the Court held that, 
when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether a veteran was 
service-connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service- 
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.

In this case, the June 2007 VCAA letter provided sufficient 
notice to the appellant about the law regarding reopening a 
claim based on new and material evidence.  However, in 
referencing the previous final denial of her claim in 
December 1994, the letter merely stated that the claim was 
previously denied "[b]ecause the Veteran did not die as a 
result of his service-connected disabilities."  The letter 
did not inform the appellant of what those service-connected 
disabilities were.  

The letter also did not provide the appellant with sufficient 
notice of the evidence and information necessary to establish 
entitlement to the underlying DIC claim (based on either a 
previously service-connected condition, or a condition not 
yet service-connected).  Such criteria were also 
conspicuously absent from the September 2007 rating decision 
and February 2008 Statement of the Case.  The appellant has 
not otherwise demonstrated actual knowledge of the criteria 
necessary to substantiate her claim.

Accordingly, the case is REMANDED for the following action:

1.  Send a new VCAA notice letter to 
the appellant containing: 1) the bases 
for the previous denial of her claim in 
December 1994, and describing what 
evidence would be necessary to 
substantiate the element or elements 
necessary to establish her claim that 
were found insufficient in the previous 
denial, as required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006); and 
2) sufficient notice of the evidence 
and information necessary to establish 
entitlement to the underlying DIC claim 
(based on either a previously service-
connected condition, or a condition not 
yet service-connected).

2.  Thereafter, re-adjudicate the 
appellant's claim.  If the benefits sought 
are not granted, the appellant should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




